Citation Nr: 0117575	
Decision Date: 06/29/01    Archive Date: 07/03/01

DOCKET NO.  98-01 154A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel


INTRODUCTION

The veteran had active duty from April 1953 to April 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 1997 rating decision by the 
Montgomery, Alabama, regional office (RO) of the Department 
of Veterans' Affairs (VA). 

In April 1999 the Board determined that new and material 
evidence had been submitted to reopen a claim for entitlement 
to service connection for residuals of asbestos exposure and 
remanded the case for additional development.  The case has 
been returned for appellate consideration.  In July 2000 the 
Board remanded this case for further development, to include 
a VA examination.  The requested development has been 
completed and the case in now before the Board for appellate 
consideration.


FINDINGS OF FACT

1.  All the relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained. 

2.  The August 2000 VA examination, the most recent medical 
evidence of record, did not clinically confirm the presence 
of asbestosis.


CONCLUSION OF LAW

Asbestosis was not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110 (West 1991 & Supp. 2000); 38 
C.F.R. § 3.303 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, it is noted that the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) became law during the pendency of this appeal.  The RO 
has met its duty to assist the veteran in the development of 
these claims under the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  By virtue 
of the Statement of the Case and the Supplemental Statements 
of the Case issued during the pendency of the appeal, the 
veteran was given notice of the information, medical 
evidence, or lay evidence necessary to substantiate the 
claim.  

The RO completed the detailed development ordered in the 
Board's July 2000 remand to the extent possible.  Service 
medical records have been obtained and associated with the 
claims folder, and the National Personnel Records Center has 
indicated that all available records have been forwarded.  
The appellant indicated on his VA Form 9 that he did not want 
to present hearing testimony.  There is no indication of any 
available evidence, which has not been obtained.  Also two VA 
examinations were conducted during the appeal period.  The 
Board finds that the VCAA requirements regarding the duty to 
assist and notify the appellant in developing his claim have 
been satisfied.

I. FACTUAL BACKGROUND

The service medical records (SMR's) do not show any 
complaints or medical diagnoses of any disorder related to 
asbestos exposure.  The April 1955 separation medical 
examination showed no complaints or medical diagnosis of any 
disorder related to asbestos exposure.  Clinical examination 
of the lungs and chest were normal.  A chest x-ray was 
negative.  The summary of defects and diagnosis were listed 
as none.  The veteran's DD-214 listed that the veteran served 
as military police.

The veteran has been examined and treated intermittently at 
private and VA facilities from 1993 to 2000 for various 
disorders, to include respiratory complaints.  

A May 1993 private record shows that the veteran complained 
he was short of breath after exercise and graded his dyspnea 
at a grade of II.  He complained of a cough present most of 
the day and productive of white sputum.  He got about one 
cold a year but denied pleuritic chest pain.  He did not take 
any pulmonary medication on a chronic basis.  The veteran 
smoked from 1948 until 1980, consuming one pack of cigarettes 
a day.

The veteran worked in a steel plant as a laborer, boiler 
helper, and boiler operator from 1957 until 1982.  From 1955 
until 1957 he worked as a storage tank pump man.  He was 
exposed to asbestos during this period of time.  The chest 
had symmetrical movement.  The lungs had bilateral coarse 
sounds in both posterior lung fields.  Accompanying this 
statement were pulmonary function studies and a March 1993 x-
ray report.  The x-rays findings were interpreted as showing 
pleural and parenchymal changes consistent with asbestosis.  
In a medical statement from Dr. E. H. H. dated later in May 
1993 it was reported that the pulmonary function studies 
showed mild combined obstructive restrictive abnormality.  
The impression was asbestosis manifested as dyspnea in a 
patient with the appropriate asbestos exposure history, 
pulmonary and parenchymal changes on x-ray and restrictive 
pulmonary function.

Subsequently received were treatment records from Dr. E. Y. 
T. covering a period from April 1996 to July 1997, to include 
April and May 1996 x-ray reports.  During this time 
asbestosis was diagnosed.  The April 1996 x-ray report shows 
that since March 1996 there had been a resolution of 
pneumonia involving the right upper lobe with a marked 
decrease in the opacities in the left mid-lung zone.  The 
cardiac silhouette was of normal size.  The impression was 
resolved right upper pneumonia; marked improvement involving 
the left mid lung zone, and the residual opacities may 
represent residual pneumonia or scarring.  The May 1996 
private x-ray report shows that a comparison was made with 
the examination done in 1996.  Streaky opacities in the left 
lung were present near the site of the previous pneumonia, 
suggesting that they probably represented scars.  There were 
no definite abnormalities.


The veteran stated in a July 1997 letter that he while he was 
in the service he slept for three weeks in a barracks with 
asbestos on a steam heating pipe.  The veteran stated that 
while on board two ships he slept for thirty days and for 
forty-five days respectively, under steam pipes covered with 
asbestos.  The veteran also described multiple periods 
consisting of more than nine weeks in total where he was near 
asbestos wrapped pipes.  He stated that while in South Korea 
he stayed in huts that had asbestos insulation.  The veteran 
described working in the motor pool putting brakes on jeeps 
and trucks with asbestos in the shoe linings.  The veteran 
states that he wore pants and shirts in Korea made out of 
wool and asbestos.  

A July 1997 statement from a private physician, Dr. T., is to 
the effect that the veteran had asbestosis of the lungs 
secondary to asbestos exposure.  The physician indicated that 
current conditions of asbestosis were as likely to have been 
caused from "asbestosis" exposure while on active military 
duty as it was after he left the military.

A February 1998 statement from a private physician, Dr. Y. 
S., is to the effect that veteran was his patient and that he 
suffered from asbestosis of the lungs.  Dr. S.  stated that 
the veteran was first exposed to asbestos during his service 
in the Army in his twenties.  His current condition of 
pulmonary asbestosis was as likely to have been caused from 
asbestos exposure while in active military duty as it was 
after he left the military.

A VA respiratory examination was conducted in January 2000.  
At that time the veteran stated that while in service he 
received military police and infantry training.  He then 
worked in South Korea for eighteen months in the military 
police.  He then returned in 1955.  The veteran stated that 
he was thirty-five days on the troop ship and while on the 
ship, he slept on some steam pipes, which were wrapped with 
asbestos.  He also stated that the uniforms, blankets, and 
helmet liners contained asbestos.  He then spent some three 
months in a motor pool changing brakes on vehicles and 
washing and lubricating vehicles.  He also worked for a 
period of time escorting visitors from certain countries to 
the demilitarizing zone.  The veteran also stated that his 
unit moved to new quarters and that they had to prepare their 
own quarters and that he wrapped some asbestos around pipes.  
This exposure was for three weeks.

Following service the veteran worked for twenty-five years in 
a boiler shop doing repairs on furnaces and cleaning out 
motors and pumps.  He also worked in the boiler operation for 
about ten years during which he watched gauges such as water 
level, and kept up the temperature in the boilers which were 
initially hot and cold then gas.  He came into contact with 
asbestos on the pipes.  After he finished working there, the 
asbestos was removed from the pipes.  The veteran then stated 
that when he worked on the furnaces as a helper, he moved 
torches around and brought tools for the first class workers.  
He never worked in the relining of the furnaces.  

The veteran stated that he had been short of breath for two 
years.  He stated that he smoked from about twenty years of 
age until about thirty-five years of age.  He smoked about 
one pack of cigarettes per day.  He said that he had a cough 
productive of whitish-yellow sputum.  He had some wheezing 
and was not on medications.  He reported that he had high 
blood pressure for about ten years and had been treated with 
Prinivil.  Two years ago, he had an upper respiratory tract 
infection and was hospitalized for about a week.  He stated 
that his physician told him that he had the flu that never 
turned into pneumonia.  He also stated that he had x-rays 
made in the hospital and at that time the diagnosis of 
asbestos was made.

The examination of the lungs showed that the breath sounds 
were diminished in all areas, and the examiner could hear no 
wheezes or rales.  He also noted that after walking from his 
office to the front desk the veteran produced great dyspnea.  
The impressions were: morbid obesity; essential vascular 
hypertension, controlled; chronic obstructive pulmonary 
disease; dyspnea, secondary to number 1 and number 4; 
xeroderma; history of hematuria; history of hematochezia; 
history of gout.  

The examiner stated that although the veteran might have 
asbestosis, it was highly unlikely that he had sufficient 
exposure to asbestos while he was on active duty to have 
developed a disease caused by this agent.  The veteran slept 
under pipers covered with asbestosis on a trip across the 
Pacific.  He wrapped steam lines supposedly for about three 
weeks and worked replacing brakes and washing and lubricating 
vehicles for some three months.  The examiner noted that the 
veteran was likely exposed to asbestosis fibers on his 
working in a boiler room.  The examiner stated there was no 
abnormality noted on the chest x-rays and this would make a 
diagnosis of asbestosis unlikely.  The examiner reported that 
pulmonary function studies of February 2000 showed mild 
obstructive defect with normal lung volumes and diffusion.

Subsequently received were medical records from Dr. S. 
showing intermittent treatment from 1998 to February 2000 for 
various disorders.  During this time a history of asbestosis 
was recorded on several occasions. 

In July 2000 the Board remanded this issue to the RO in order 
to have the veteran examined by a board of two specialists.  
This development has been completed.

A VA respiratory examination was conducted in August 2000.  
The clinical history recorded was essentially unchanged from 
the prior histories of record.  The chief complaint from the 
veteran was shortness of breath.  The veteran said that while 
he was in the service in Korea from 1953 through 1955 worked 
in a building that was bombed and in very poor condition.  In 
this building were pipes that were covered in asbestosis.  
The area was full of dust and felt that he came in contact 
with asbestosis at that time.  The veteran also worked for 
about three months in a motor pool where he had to repair 
brakes and other equipment in which asbestos was present.  
The veteran was doing well until about five years ago when he 
started noticing shortness of breath, initially on walking 
and doing heavy exercise.  The veteran also noted the 
presence of a cough with whitish sputum.  This symptomatology 
had increased over time and his own doctors have seen the 
veteran.  The examiner noted that they had reviewed the 
veteran's claims folder.

The examiner noted the July 1997 private medical opinion from 
a Dr. T that stated that there was asbestosis present in the 
veteran.  The examiner then went on to note that the veteran 
had a chest x-ray performed privately on March 1993 which 
described the presence in the lungs of dense radicular 
interstitial patterns and suggest the presence of asbestosis.  
The physician noted that the veteran has previously had at 
the VA a chest x-ray reported as essentially negative.  He 
also he had a pulmonary function test on February 2000 which 
reported on a mild obstructive defect, normal lung volume, 
and diffusion.  The veteran has continued to have symptoms 
that have become worse.  He was having at the time of the 
examination a shortness of breath on very mild exercise.  

The veteran stated that was able to walk for about half a 
block and then he had to stop because of severe shortness of 
breath.  Going up stairs was an activity that he could not 
perform because of marked dyspnea.  Going down stairs he was 
able to go for about two flights of stairs and then he had to 
stop.  At night the veteran had been using oxygen every night 
as recommended by his physicians, but he still woke up two or 
three times during the night with significant dyspnea during 
those occasions.  The veteran took an unknown medication for 
his respiratory symptoms.  He did not bring his medications 
the day of the examination.  The veteran continued to have a 
cough that was accompanied by whitish sputum.  

The past history of the veteran was noted as: medical, a 
history of hypertension; surgical, an appendectomy and 
herniorrhaphies with no complications; smoking, none, the 
veteran used to smoke many years ago but not for the last 
several years; drinking, use of drugs, and allergies were 
listed as none.  The physical examination showed that the 
veteran appeared somewhat overweight.  He walked slowly and 
got dyspnea when getting in and out of the examination table 
but the examiner noted that he was not in distress.  He was 
cooperative and oriented.

The chest appeared emphysematous.  Lung auscultation showed 
distant breath sounds with no presence of rales.  The chest 
x-ray, pulmonary function tests and computed tomography scan 
of the chest were negative for asbestosis.  It was the 
opinion of the examiner and the radiologist that the veteran 
did not have asbestosis at the time of the examination.  The 
diagnosis was chronic obstructive pulmonary disease and 
asbestos exposure.

II. ANALYSIS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1131 (West 1991 & Supp. 2000). 

When the fact of chronicity in service is not adequately 
displayed, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2000).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2000).

In this regard, the evidence indicates that the veteran was 
exposed to asbestosis during and following service.  The 
service medical records show no pertinent abnormality. 

The first post-service clinical evidence of lung disease was 
in March 1993 when x-rays were interpreted as showing pleural 
and parenchymal changes consistent with asbestosis.  This is 
many years after service.  The veteran has submitted 
statements by two private physician's dated July 1997 
February 1998 who rendered opinions that the veteran had 
asbestosis which was as likely to have been caused from 
asbestosis exposure while on active military duty as it was 
after he left the military.

However, the record shows that the latest private x-rays, 
taken in May 1996 indicated that there were no definite 
abnormalities.  Also, after reviewing chest-x-rays, a VA 
examiner in January 2000 stated that there was no abnormality 
noted on the chest x-rays and that this would make a 
diagnosis of asbestosis unlikely.  Furthermore, the most 
recent clinical record on file is the report of the August 
2000 VA examination, which was conducted by a respiratory 
specialist and a radiologist.  The veteran's claims folder 
was also reviewed.  Additionally, the examination included a 
CT scan of the lungs versus a chest x-ray.  The examiners 
concluded that the veteran did not currently have asbestosis.  

The August 2000 VA examination is the most complete and 
current medical record on file.  It included a review of his 
claims, a pulmonary function and a CT scan.  As such, the 
Board places more probative value on this report than the 
earlier private medical records.  As previously stated, the 
Board does not dispute that the veteran was exposed to 
asbestos during service.  However, as the August 2000 VA 
examination does not show that the veteran currently has 
asbestosis, service connection is not warranted.

Under these circumstances, the preponderance of the evidence 
is against the veteran's claim.  Therefore the benefit of the 
doubt doctrine is inapplicable, and the claim must be denied.  
38 C.F.R. § 3.102 (2000); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

ORDER

The claim of entitlement service connection for asbestosis is 
denied.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

